Citation Nr: 0713806	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  05-00 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a duodenal ulcer.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel
INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.   

The veteran, through his representative, submitted a Notice 
of Disagreement in January 2004, which disputed denial of 
service connection for emphysema, anxiety and depression in 
addition to the issues set forth above; however, in a March 
2004 statement, the veteran further limited consideration to 
only those issues listed on the title page of this action.  
Therefore only the issues listed on the title page of this 
action are for consideration by the Board.  

In April 2007, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age.  38 C.F.R. § 20.900(c) (2006).

The appeal of the issue concerning whether new and material 
evidence has been submitted to warrant reopening a claim of 
entitlement to service connection for a duodenal ulcer is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The claims file does not include a current medical 
diagnosis of hypertension.  

3.  A hearing loss and/or tinnitus disorder was not 
demonstrated during the veteran's service, and a 
preponderance of the competent evidence of record is against 
concluding that such disorders were caused or aggravated by 
service. 


CONCLUSIONS OF LAW

1.  Entitlement to service connection for hypertension is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).   

2.  Entitlement to service connection for hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).   

3.  Entitlement to service connection for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter(s) from 
the RO dated in January 2003.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)). 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record does not reflect that the veteran was 
provided with such notice.  However, as the Board's decision 
herein denies the appellant's claims for service connection, 
no disability rating or effective date is being assigned; 
there is accordingly no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and hypertension and/or an organic disease 
of the nervous system, although not otherwise established as 
incurred in or aggravated by service, is manifested to a 
compensable degree within one year following the requisite 
service.  38 C.F.R. §§ 3.307, 3.309 (2006)

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Each disorder for 
which a veteran seeks service connection must be considered 
on the basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    

Hypertension

The veteran's enlistment physical examination report, 
included a blood pressure recorded as 110/70.  Service 
medical records are silent as to complaints, findings, 
treatment or diagnoses relating to hypertension.  The blood 
pressure on his separation medical examination report was 
102/56.

The veteran was hospitalized in April 2001 for shortness of 
breath and a cough.  Hospital course noted a history of 
coronary artery disease and hypertension; however, 
hypertension was not included as part of the discharge 
diagnosis.  Documentation from a private physician visit in 
June 2002 reported negative for hypertension.  VA outpatient 
treatment records dated in April and October 2002 included 
blood pressure readings within normal limits.  A January 2003 
visit to his private physician reported blood pressure at 
130/80 and the problem summary failed to report hypertension 
among the listing of medical deficiencies.  

After careful review of the claims file, the Board is unable 
to identify a current diagnosis of hypertension.  The 
veteran's representative, in its Statement of an Accredited 
Representative dated in June 2005, also acknowledges that the 
record does not establish a current diagnosis of 
hypertension.  Simply stated, there is no evidence that the 
veteran presently suffers from hypertension.

For VA purposes, the term "hypertension" means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2006)

As noted above, a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Even where there is evidence of 
an injury or disease in service, there must be a present 
disability resulting from that disease or injury.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this 
case, the claimed disorder was not shown in service, and the 
preponderance of the evidence is against the existence of the 
claimed disorder.  Accordingly, in the absence of a diagnosis 
of hypertension, this claim must be denied.  See Rabideau, 
supra; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).

Hearing Loss and Tinnitus

The September 1942 enlistment physical examination report 
included a conversational speech hearing test of 30/30, 
bilaterally.  The ears were described as normal.  Service 
medical records reflect one instance, in either February 1945 
or 1946 (the year on the record cannot be deciphered), when 
the veteran was assigned to the USS Northland, he reported 
being unable to hear well, and symptoms included pain in the 
right ear, attributed to wax build-up along with a slight 
infection of the right ear.  Results were good with 
treatment.  The separation physical examination report of 
February 1946 included a conversational speech hearing test 
of 30/30, bilaterally.  The ears were described as normal.  
There were no reports of tinnitus in service.  

In an April 2001 VA outpatient treatment record, it was noted 
that in 1999, the veteran sustained head trauma requiring a 
craniotomy.  He complained of decreased hearing.

On VA examination of April 2003, the veteran, then 82 years 
of age, reported decreased hearing as he "gets older".  He 
reported his military service was in the Coast Guard and his 
being exposed to engine noise.  After service, his occupation 
was as a fisherman, where he was again exposed to engine 
noises.  He complained of bilateral tinnitus for 
approximately 25 years.  Audiometric testing revealed:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
105
95
95
105
105
100
LEFT
35
45
65
60
75
61

Speech discrimination in the right ear was 92 percent but the 
left ear could not be evaluated.  The examiner concluded that 
the etiology of bilateral hearing loss and tinnitus could not 
be determined.  The examiner recommended an ENT consult.  

In May 2003, the veteran was afforded an examination by a 
physician.  The examiner, after conducting a physical 
examination, concluded that a magnetic resonance imaging 
(MRI) was necessary to rule out nerve pathology.  The MRI was 
performed in July 2003, and a copy of the report is of 
record.  In a September 2003 addendum to the May 2003 VA 
medical examination report, the examiner noted that there was 
no evidence of an acoustic schwannoma in the region of the 
internal auditory canals (IACs).  No abnormal enhancement was 
identified.  The remainder of the temporal bones were 
unremarkable.  The radiologist noted an irregularity of the 
left portion of the skull of uncertain etiology and 
significance.  Differential diagnosis would include prior 
surgery or trauma.  The examiner acknowledged the difficulty 
to render valid conclusion of medical relationships that 
occurred over 50 years prior, yet it was of significance that 
a hearing loss of this significance could hardly be caused by 
the veteran's service.  The examiner also commented that it 
would be unusual for Coast Guard personnel to develop hearing 
impairment of such extent and magnitude.  The examiner 
concluded that there was insufficient evidence to link the 
veteran's hearing loss to service.  

Although the veteran claims that family member commented that 
he had hearing problems after service, there is no medical 
evidence of hearing loss or tinnitus until some decades after 
service.  According to the veteran's own account reported in 
April 2003, the onset of tinnitus was more than twenty years 
after service.  All of the foregoing weighs heavily against 
the claims.  See also Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (evidence of a prolonged period without medical 
complaint after service can be considered as a factor in 
determining a service connection claim).  Moreover, a VA 
examiner concluded that there was insufficient evidence to 
link the veteran's hearing loss to service.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001).   


ORDER

Service connection for hypertension is denied.  

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  


REMAND

The veteran contends that new and material evidence has been 
submitted to reopen the claim for ulcer.  In January 2003, 
the RO sent him a 38 U.S.C.A. § 5103(a) notice letter related 
to that claim, which unfortunately did not adequately inform 
him of the basis for the prior denial of his claim.  See Kent 
v. Nicholson, 20 Vet. App. 1, 10 (2006) (in a claim to reopen 
a previously denied claim for service connection, 38 U.S.C.A. 
§ 5103(a) requires that VA issue a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial).  

As noted above, during the pendency of this appeal, on March 
3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Inasmuch as the claim is being remanded, the RO 
should take this opportunity also to remedy any defective 
notice in that regard.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with a 
corrective VCAA notice(s) in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and 38 C.F.R. § 3.159(b).  

The letter, in the context of a claim to 
reopen, must explain what evidence is 
necessary to substantiate that element or 
elements required to establish service 
connection that were found insufficient 
in the previous denial of service 
connection, Kent, and also includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman.  

2.  After undertaking any additional 
development deemed necessary, the case 
should again be reviewed by the RO.  
The RO is advised to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought are not granted, the 
claims should be readjudicated and 
appellant and his representative should 
be additionally furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity 
to respond before the record is 
returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


